Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 2 has been canceled. Claims 1, 3-19 have been examined.
Response to Amendment
The amendment filed on 9/8/2021 is sufficient to overcome the prior art rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (20180082041) in view of Gore et al. (20180211274).
As per claims 1, 7, 14,


synchronizing, with at least one processor, the user wellness data corresponding to the time period from the fitness tracking device by receiving at least one communication from the fitness tracking device (par 20, 33); Bryant discloses a fitness device that may be carried (or worn) by a user, that is used throughout the day or while exercising to track fitness data of the device user.
in response to synchronizing the user wellness data, determining, with at least one processor, whether the user is a participating user (par 22, 46); Bryant discloses a fitness tracking program that offers at least one incentive to a cardholder(s) enrolled in a fitness tracking program based at least on the fitness data of the cardholder. Examiner equates this teaching to applicant’s claimed invention requiring a participating user in the fitness program.
Bryant does not explicitly disclose:
in response to the determination that the user is a participating user, automatically communicating, with at least one processor, at least one activity message comprising the user wellness data of the user over the time period to at least one transaction processing server.
However, Gore discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gore’s in response to the determination that the user is a participating user, automatically communicating, with at least one processor, at least one activity message comprising the user wellness data of the user over the time period to at least one transaction processing server, the at least one activity message causing the at least one transaction processing server to: receive the at least one activity message: determine a user account associated with the user of the user wellness data associated with the at least one activity message: analyze user transaction data 
	As per claims 2, 8, 13,
	Bryant discloses receiving, with the transaction processing server, the at least one activity message (par 78);
determining, with the transaction processing server, a user account associated with the user of the user wellness data associated with the at least one activity message (par 46);
analyzing, with the transaction processing server, user transaction data comprising transactions initiated by the user associated with the user account with a portable financial device over the time period (par 46);
automatically determining, with the transaction processing server, a wellness award for the user for the time period based at least partially on the user wellness data and the user transaction data (par 74); and

As per claims 4, 10. 17,
Bryant discloses the wellness metric comprises at least one of the following: steps taken, calories burned, weight lost, distance travelled, calories consumed, fluids consumed, floors climbed, time active, heart rate, sleep duration, or any combination thereof (par 74). Bryant discloses at least distance traveled by a user is tracked.
As per claims 5, 11, 18,
Gore discloses the reward data structure comprises a plurality of wellness activity thresholds, wherein each wellness activity threshold has a corresponding reward level, wherein determining the wellness award amount for the user for the time period based on the reward data structure comprises determining an achieved reward level corresponding to the wellness activity threshold achieved by the user based on the user wellness data and calculating the wellness award amount based on the achieved reward level and the transaction spend amount over the time period (par 29-31, 69, 100). Gore discloses a “gamification” which accounts for users at different levels of rewards.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gore’s the reward data structure comprises a plurality of wellness activity thresholds, wherein each wellness activity threshold has a corresponding reward level, wherein determining the wellness award amount for the user for the time period based on the reward data structure comprises determining an achieved reward level corresponding to the wellness activity threshold achieved by the 
As per claims 6, 12, 19,
Bryant discloses the wellness award comprises at least one of the following: statement credit, cash back, cash back for purchases at a merchant, cash back for purchases in a market category, a gift card for a merchant, a gift card for a market category, loyalty rewards for a merchant, a coupon for a merchant, a coupon for a market category, a free product or service, a charitable donation on behalf of the user, or any combination thereof (par 74).
As per claim 15,
Bryant discloses in steps (e)-(g), the at least one processor comprises a fitness tracking device processor (par 20, 33); and
in steps (a)-(d), the at least one processor comprises the transaction processing server comprising at least one processor different from the fitness tracking device processor (par 78).
Claims 3, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (20180082041) in view of Gore et al. (20180211274) further in view of Barnett et al. (20180075420).   
As per claims 3, 9, 16,
The Bryant and Gore combination discloses the claimed invention as in claims 1, 7, 13. The combination does not explicitly disclose: 
the at least one processor communicates the at least one activity message to the transaction processing server each time the at least one processor receives the at least one communication comprising the user wellness data of the user over the time period.
However, Barnett discloses:
the at least one processor communicates the at least one activity message to the transaction processing server each time the at least one processor receives the at least one communication comprising the user wellness data of the user over the time period (par 25). Barnett discloses associating a user fitness activities over a period of time.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Barnett’s at least one processor communicates the at least one activity message to the transaction processing server each time the at least one processor receives the at least one communication comprising the user wellness data of the user over the time period to Bryant’s method for tracking and incentivizing wellness activity using a fitness tracking device configured to collect user wellness data of a user over a time period, the user wellness data comprising at least one wellness metric corresponding to the user. One would be motivated to do this in order to motivate and discipline users because often it is difficult to maintain for those trying to adhere to a strict dietary plan or exercise regimen (Barnett par 3).
Response to Arguments
Applicant Remarks filed on 9/8/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Gore to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3621